EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Malone on 3/3/21.

The application has been amended as follows: 
In claim 26 delete "A method” in line 1.
In claim 26 insert "The method" before the word “according”.

In claim 27 delete "A method" in line 1.
In claim 27 insert "The method" before the word “according”.

In claim 36 delete "A fermented milk product" in line 1.
In claim 36 insert "The fermented milk product" before the word “according”
.	
In claim 37 delete "A fermented milk product" in line 1.
In claim 37 insert "The fermented milk product" before the word “according”.

In claim 38 delete "A fermented milk product" in line 1.
In claim 38 insert "The fermented milk product" before the word “according”.
In claim 39 delete "A fermented milk product" in line 1.
In claim 39 insert "The fermented milk product" before the word “according”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants have amended the claims to recite “consisting of” language thereby closing the steps and ingredients.  Prior art reference Qvist contains transglutaminase which is not considered to be a protease.  Therefore the Qvist reference has been withdrawn as prior art.  The remaining secondary and tertiary references did not disclose treatment of a milk substrate such that the protein content of the milk substrate is increased to at least 10% and treating the milk substrate with a metalloprotease.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793